Citation Nr: 0636619	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-10 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Entitlement to service connection for a right foot 
disability, to include as secondary to a service-connected 
left foot disability.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a right foot disability.  

(The issue of entitlement to service connection for a seizure 
disorder will be the subject of separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Cheyenne, Wyoming, which denied entitlement to service 
connection for a right foot disorder.  The RO also denied 
entitlement to the right a foot disability as secondary to 
his service-connected left foot disability and entitlement to 
compensation under the provision of 38 U.S.C.A. § 1151 in a 
February 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he has a right foot disability which 
should be granted service connection.  He alleges that his 
right foot was treated in service the same time that his left 
foot injury was treated.  He also alleges that his right foot 
disability should be granted as secondary to his service-
connected left foot disability and also pursuant to the 
provisions 38 U.S.C.A. § 1151.  Specifically he alleges that 
his right foot has a disability resulting from surgery to 
remove the right toenail, said to have taken place in 
December 1998.  

A July 1998 VA podiatry consult revealed a chief complaint of 
painful bilateral toenails, with the possibility of surgical 
removal of the toenails (matrixectomy).  A December 1998 
record revealed a recurrence of ingrown toenails and the 
veteran wanted a reevaluation.  A July 2000 VA treatment 
record revealed the veteran to give a history of his nails 
having been removed in December 1998.  Thereafter, an October 
2003 podiatry consult discussed the history of the veteran 
undergoing matrixectomy with subsequent problems with painful 
toenail regrowth in the right toe, which the podiatrist 
opined was residual complications from the matrixectomy 
surgery on the right great toe.  

Although the records in the claims file mention that the 
veteran underwent a surgery on his right toenail in 1998 and 
he now apparently has residual complications from this 
surgery, the actual records from the VA surgery are not of 
record.  It is necessary to have the records from the actual 
surgery that is the source of the claim for benefits under 
38 U.S.C.A. § 1151, in order to properly adjudicate this 
claim.  Moreover, once such records have been obtained, an 
examination should be scheduled to discuss the etiology of 
the claimed right foot disorder.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet App. 
473 (2006), as well as the evidence 
necessary to establish secondary service 
connection, and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal. 

2.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Sheridan, Wyoming for 
surgical treatment for his right toenail 
problems from in December 1998.  If the 
above-mentioned records are not available, 
that fact should be entered in the claims 
file. 

3.  The AMC should schedule the veteran 
for a VA podiatry examination to determine 
the nature and etiology of the veteran's 
claimed right foot disorder.  The claims 
folder must be made available to the 
examiner(s) prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail. The 
examiner should address the following:

Does the veteran have any current, chronic 
disorder(s) of the right foot, including a 
right toe disorder?  All right foot/toe 
disorders should be diagnosed.  If so, is 
it as least as likely as not (i.e., at 
least a 50-50- probability) that any 
current right foot/toe disorder(s), is 
related to service, or was caused or 
aggravated by his service-connected left 
foot disability?  The examiner should also 
discuss whether the right foot/toe has any 
additional disability which was caused by 
the December 1998 VA surgical treatment in 
which his toenails were removed.  The 
examiner should address whether the 
proximate cause of the disability was due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing the surgical treatment.  In the 
alternative, the examiner must address 
whether the veteran suffers from 
additional disability which was caused by 
VA surgical treatment of the right toenail 
and that the proximate cause of the 
additional disability was an event which 
was not reasonably foreseeable.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include 38 C.F.R. § 3.310 (2006).  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
VA; however, the veteran is advised that failure to cooperate 
by reporting for an examination may adversely affect the 
claim.  38 C.F.R. § 3.655 (2006). 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



